ALLOWABILITY NOTICE
	Applicant’s response, dated 1/12/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-19, 21-22, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a display device comprising: a display panel; and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, and a coating layer on the transparent film, the coating layer having a refractive index lower than the refractive index of the transparent film.
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the coating layer as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a display device comprising: a display panel; and a backlight unit comprising: a printed circuit, a light-emitting device on the printed 
As to claim 7 and its dependent claims, the claims recite the details of a display device comprising: a display panel: and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein the holographic film further comprises: a base film between the bottom surface of the transparent film and the optical pattern, the base film having a refractive index lower than a refractive index of the optical pattern.
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the holographic film as claimed. No other cited art cures such a deficiency.

As to claim 11 and its dependent claims, the claims recite the details of a display device comprising: a display panel: and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein the light output pattern has an elliptical shape.
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the elliptical light output shape, as 
Because the prior art of record fails to teach or disclose the details of a display device comprising: a display panel: and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein the light output pattern has an elliptical shape, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 15 and its dependent claims, the claims recite the details of a display device comprising: a display panel: and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein an upper surface of the light output pattern is parallel to a lower surface of the light output pattern, and wherein the light output pattern has a trapezoidal shape.

Because the prior art of record fails to teach or disclose the details of a display device comprising: a display panel: and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein an upper surface of the light output pattern is parallel to a lower surface of the light output pattern, and wherein the light output pattern has a trapezoidal shape, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 17 and its dependent claims, the claims recite the details of a display device comprising: a display panel; and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein the holographic film includes a first plurality of optical patterns 
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the holographic film as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a display device comprising: a display panel; and a backlight unit comprising: a printed circuit, a light-emitting device on the printed circuit, a transparent film including a holographic film on a bottom surface of the transparent film facing the printed circuit, the holographic film including at least an optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device, and a light output pattern on an upper surface of the transparent film, the portion of light with the modified angle passing through the light output pattern toward the display panel, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern, wherein the holographic film includes a first plurality of optical patterns in an area overlapping the light-emitting device and a second plurality of optical patterns in another area overlapping space between light-emitting devices, the first plurality of optical patterns having a density greater than a density of the second plurality of optical patterns, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 19 and its dependent claims, the claims recite the details of a backlight unit comprising: a printed circuit; a light-emitting device on the printed circuit; a transparent film including an optical pattern on a bottom surface of the transparent film facing the printed circuit, the optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device; a diffusion film on the transparent film; a light output pattern on an upper surface of the transparent film and under the diffusion film, the portion of light having the modified angle passing 
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the coating layer as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a backlight unit comprising: a printed circuit; a light-emitting device on the printed circuit; a transparent film including an optical pattern on a bottom surface of the transparent film facing the printed circuit, the optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device; a diffusion film on the transparent film; a light output pattern on an upper surface of the transparent film and under the diffusion film, the portion of light having the modified angle passing through the light output pattern toward the diffusion film, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern; and a coating layer between the transparent film and the diffusion film, the coating layer having a refractive index lower than the refractive index of the transparent film, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 21 and its dependent claims, the claims recite the details of a backlight unit of claim 19, further comprising: a printed circuit; a light-emitting device on the printed circuit; a transparent film including an optical pattern on a bottom surface of the transparent film facing the printed circuit, the optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device; a diffusion film on the transparent film; a light output pattern on an upper 
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the color conversion sheet and diffusion film as claimed. 
Because the prior art of record fails to teach or disclose the details of a backlight unit of claim 19, further comprising: a printed circuit; a light-emitting device on the printed circuit; a transparent film including an optical pattern on a bottom surface of the transparent film facing the printed circuit, the optical pattern overlapping the light-emitting device and modifying an angle of a portion of light emitted by the light-emitting device; a diffusion film on the transparent film; a light output pattern on an upper surface of the transparent film and under the diffusion film, the portion of light having the modified angle passing through the light output pattern toward the diffusion film, the light output pattern having a refractive index greater than a refractive index of the transparent film such that a refraction angle of the portion of light exiting the light output pattern is less than an incidence angle of the portion of light entering the light output pattern; a color conversion sheet on the diffusion film; and one or more optical sheets on the color conversion sheet, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 22 and its dependent claims, the claims recite the details of a backlight unit comprising: a plurality of light sources disposed on a printed circuit; a reflection film disposed in at least an area different than another area in which the plurality of light sources is disposed on the printed circuit; a light source protecting portion disposed on the plurality of light sources and the reflection film; a transparent film disposed on the light source protecting portion; and a plurality of light blocking patterns 
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of the thickness of the light blocking patterns as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a backlight unit comprising: a plurality of light sources disposed on a printed circuit; a reflection film disposed in at least an area different than another area in which the plurality of light sources is disposed on the printed circuit; a light source protecting portion disposed on the plurality of light sources and the reflection film; a transparent film disposed on the light source protecting portion; and a plurality of light blocking patterns disposed at positions corresponding to the plurality of light sources on a bottom surface of the transparent film, wherein an air gap is present between the plurality of light blocking patterns and the light source protecting portion, and wherein a thickness of a central portion in at least one of the plurality of light blocking patterns is greater than a thickness of a peripheral portion, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 24 and its dependent claims, the claims recite the details of a backlight unit comprising: a plurality of light sources disposed on a printed circuit; a reflection film disposed in at least an area different than another area in which the plurality of light sources is disposed on the printed circuit; a light source protecting portion disposed on the plurality of light sources and the reflection film; a transparent film disposed on the light source protecting portion; and a plurality of light blocking patterns disposed at positions corresponding to the plurality of light sources on a bottom surface of the transparent film, wherein the plurality of light blocking patterns includes a first light blocking pattern disposed in a peripheral area of a display panel and a second light blocking pattern disposed in a central area of the display panel, and wherein a thickness of the first light blocking pattern is less than a thickness of the 
The closest prior art, Coleman [US 2008/0043490] teaches the details of a display device, comprising a display panel, but fails to teach or disclose the details of light blocking pattern as claimed. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a backlight unit comprising: a plurality of light sources disposed on a printed circuit; a reflection film disposed in at least an area different than another area in which the plurality of light sources is disposed on the printed circuit; a light source protecting portion disposed on the plurality of light sources and the reflection film; a transparent film disposed on the light source protecting portion; and a plurality of light blocking patterns disposed at positions corresponding to the plurality of light sources on a bottom surface of the transparent film, wherein the plurality of light blocking patterns includes a first light blocking pattern disposed in a peripheral area of a display panel and a second light blocking pattern disposed in a central area of the display panel, and wherein a thickness of the first light blocking pattern is less than a thickness of the second light blocking pattern or an area of the first light blocking pattern is less than an area of the second light blocking pattern, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875